DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US Publication No.: US 2016/0223857 A1 of record, “Im’857”) in view of Sasaki et al (US Publication No.: US 2021/0200044 A1, “Sasaki”).
Regarding Claim 1, Im’857 discloses a display device (Figures 1-4) comprising:
A first substrate (Figure 2, first substrate 210);
A light shielding layer arranged on the first substrate, the light shielding layer having an opening (Figure 2, light shielding layer 220, opening (region of) 230);
A first region including a plurality of pixels for display a color image, the plurality of pixels including a first light transmitting portion having a first color material, a second light transmitting portion having a second color material, and a third light transmitting portion having a third color material, the first light transmitting portion, the second light transmitting portion, and the third light transmitting portion being arranged in a lattice pattern through the light-shielding layer (Figures 1B and 2, as annotated below, first color material 230G, second color material 230B, third color material 230R; Figure 1b discloses a lattice pattern; Paragraph 0048);
A second region surrounded by the first region on the first substrate, the second region including at least one height adjusting member arranged in the opening of the light shielding layer (Figures 1B and 2, as annotated below, height adjusting member – portion of 230W that is not overlapped by 220; Figure 1b discloses the second region being surrounded by the first region; Paragraph 0052);
The second region not including the first color material, the second color material, and the third color material and displaying a monochrome image (Paragraph 0052 discloses a white filter that does not comprise the first, second, or third color material, and display a monochrome white image), and
The at least one height adjusting member being made from a white light transmitting material (Figure 1B, height adjusting member 230W, where Paragraph 0052 discloses the height adjusting member to comprise white light transmitting material); 
A resin layer being arranged on the first light transmitting portion, the second light transmitting portion, the third light transmitting portion, and the at least one height adjusting member (Figure 3, resin layer 240; Paragraph 0059 discloses resin layer 240 to have the same material as element 230W and Paragraph 0052 discloses a photoresist material, where photoresists are known to be resins);
A second substrate facing the first substrate (Figure 3, second substrate 110), and
A liquid crystal layer being arranged between the first substrate and the second substrate (Figure 3, liquid crystal layer 3).
Im’857 fails to disclose that the second region is larger than the sum of two or more individual pixels of the plurality of pixels.
However, Sasaki discloses a similar display where the second region is larger than the sum of two or more individual pixels of the plurality of pixels (Sasaki, Figure 1, second region include monochrome pixel 142, which is greater than the sum of two or more individual pixels 141; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second region as disclosed by Im’857 to be larger than the sum of two or more individual pixels as disclosed by Im’857. One would have been motivated to do so for the purpose of attaining high spatial frequency and causing dark parts of the display to become less perceivable to the user (Sasaki, Paragraph 0052). 


    PNG
    media_image1.png
    519
    577
    media_image1.png
    Greyscale


	Regarding Claim 2, Im’857 in view of Sasaki discloses the display device according to claim 1, wherein a first height from the first substrate to a top surface of the resin layer in the first light transmitting portion, a second height from the first substrate to the top surface of the resin layer in the second light transmitting portion, a third height from the first substrate to the top surface of the resin layer in the third light transmitting portion, and a fourth height from the first substrate to the top surface of the resin layer on the at least one height adjusting member are equal (Im’857, Figure 2, all heights from first substrate 210 to top surface of the resin layer 240 is equal).

Regarding Claim 4, Im’857 in view of Sasaki discloses the display device according to claim 1, further comprising:
	A third region arranged between the first region and the second region (Im’857, Figure1B, as annotated below), wherein
	The light shielding layer is arranged on the entire surface of the third region in the first substrate (Im’857, Figure 1B, as annotated below, discloses that the light shielding layer 220 is arranged in the entirety of the third region),
	The third region includes at least one second height adjusting member arranged on the light shielding layer (Im’857, Figure 2, second height adjusting member – portion of 230W that overlaps with 220), and
	A first height from the first substrate to a top surface of the resin layer in the first light transmitting portion, a second height from the first substrate to the top surface of the resin layer in the second light transmitting portion, a third height 20from the first substrate to the top surface of the resin layer in the third light transmitting portion, and a fourth height from the first substrate to the top surface of the resin layer in the at least one height adjusting member and a fifth height from the first substrate to the top surface of the resin layer in the at least one second height adjusting member are equal (Im’857, Figure 2, all heights from the first substrate to the top surface of the resin layer 240 in all regions are equal).

    PNG
    media_image2.png
    543
    633
    media_image2.png
    Greyscale


	Regarding Claim 5, Im’857 in view of Sasaki discloses the display device according to claim 4, wherein the at least one second height adjusting member includes a plurality of second height adjusting members, and the plurality of second height adjusting members are separated from each other (Im’857, Figure 1b discloses a plurality of third regions that would have a plurality of second height adjusting members that would be separated from one another; See annotation of Figure 1B of Im’857 in the rejection of claim 4 above).

Regarding Claim 10, Im’857 discloses a color filter substrate (Figure 2) comprising:
A substrate (Figure 2, substrate 210);
A first region including:
A first light transmitting portion having a first color material and transmitting light in a first wavelength band, a second light transmitting portion having a second color material and transmitting light in a second wavelength band, and a third light transmitting portion having a third color material and transmitting light in a third wavelength band, the first light transmitting portion, the second light transmitting portion, and the third light transmitting portion being arranged in a lattice pattern (Figures 1B and 2, as annotated below, first color material 230G transmits a green wavelength, second color material 230B transmits a blue wavelength, third color material 230R transmits a red wavelength; Figure 1b discloses a lattice pattern; Paragraph 0048);
A second region surrounded by the first region on the substrate, the second region including at least one height adjusting member transmitting light in the first wavelength band, the second wavelength band, and the third wavelength band (Figures 1B and 2, as annotated below, where the second region is at least larger than an individual pixel PX(W) of the plurality of pixels, height adjusting member – portion of 230W that is not overlapped by 220; Figure 1b discloses the second region being surrounded by the first region; Paragraph 0052 discloses the height adjusting member 230W transmits white light which would include the first, second, and third wavelength bands);
A resin layer arranged on the first light transmitting portion, the second light transmitting portion, the third light transmitting portion, and the at least one height adjusting member (Figure 3, resin layer 240; Paragraph 0059 discloses resin layer 240 to have the same material as element 230W and Paragraph 0052 discloses a photoresist material, where photoresists are known to be resins), 
A first height from the substrate to a top surface of the first light transmitting portion, a second height from the substrate to a top surface of the second light transmitting portion, a third height from the substrate to a top surface of the third light transmitting portion; and a fourth height from the substrate to a top surface of the resin layer on the at least one height adjusting member are equal (Im’857, Figure 2, all heights from first substrate 210 to top surface of 230R/230G/230B and that of the resin layer 240 are equal).
The second region does not include the first color material, the second color material, and the third color material and displays a monochrome image (Paragraph 0052 discloses a white filter that does not comprise the first, second, or third color material, and display a monochrome white image), and
The height adjusting member is made from a white light transmitting material (Figure 1B, height adjusting member 230W, where Paragraph 0052 discloses the height adjusting member to comprise white light transmitting material); 
Im’857 fails to disclose that the second region is larger than the sum of two or more individual pixels of the plurality of pixels.
However, Sasaki discloses a similar display where the second region is larger than the sum of two or more individual pixels of the plurality of pixels (Sasaki, Figure 1, second region include monochrome pixel 142, which is greater than the sum of two or more individual pixels 141; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second region as disclosed by Im’857 to be larger than the sum of two or more individual pixels as disclosed by Im’857. One would have been motivated to do so for the purpose of attaining high spatial frequency and causing dark parts of the display to become less perceivable to the user (Sasaki, Paragraph 0052). 



    PNG
    media_image3.png
    508
    577
    media_image3.png
    Greyscale



Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Im’857 in view of Sasaki in further view of Hsu et al (US Publication No.: US 2018/0275431 A1 of record, “Hsu”).
Regarding Claim 3, Im’857 in view of Sasaki discloses the display device according to claim 2.
Im’857 fails to disclose that the at least one height adjusting member includes a plurality of height adjusting member, and the pitch at which the first light transmitting portion, the second light transmitting portion, and the third light transmitting portion are provided is the same as the pitch at which the plurality of height adjusting members are provided.
However, Hsu discloses a similar device where the at least one height adjusting member includes a plurality of height adjusting member, and the pitch at which the first light transmitting portion, the second light transmitting portion, and the third light transmitting portion are provided is the same as the pitch at which the plurality of height adjusting members are provided (Hsu, Paragraph 0017 discloses a plurality of height adjusting members W, where Figure 1A discloses that all height adjusting members W are disposed at a same pitch as that which the first, second, and third light transmitting portions are disposed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Im’857 to include multiple height adjusting members as disclosed by Hsu. One would have been motivated to do so for the purpose of optimizing color transmittance, particularly white light transmittance and optical properties thereof (Hsu, Paragraphs 0018-0019). 

Regarding Claim 8, Im’857 in view of Sasaki discloses the display device according to claim 1.
Im’857 fails to disclose that the first region includes a fourth light transmitting portion transmitting white light.
However, Hsu discloses a similar display where the first region includes a fourth light transmitting portion transmitting white light (Hsu, Figure 1D, where the second region is the peripheral W (120) sub-pixels, and the first region comprises sub-pixels 110 having a fourth light transmitting portion white light W; Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Im’857 to include a first region with a fourth light transmitting portion as disclosed by Hsu. One would have been motivated to do so for the purpose of optimizing color transmittance, particularly white light transmittance and optical properties thereof (Hsu, Paragraphs 0018-0019). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Im’857 in view of Sasaki in further view of  Choi et al (US Publication No.: US 2017/0153510 A1 of record, “Choi”).
Regarding Claim 6, Im’857 in view of Sasaki discloses the display device according to claim 1, wherein the light shielding layer includes a plurality of apertures in the second region (Figures 1-2 disclose apertures within light shielding layer 220 in every portion of the second region containing 230W). 
Im’857 fails to disclose a plurality of spacers configured to maintain the distance between the first and second substrate, wherein the plurality of spacers overlap the light shielding layer.
However, Choi discloses a similar display comprising a plurality of spacers configured to maintain the distance between the first and second substrate, wherein the plurality of spacers overlap the light shielding layer (Choi, Figures 1-2, plurality of spacers 180 overlap light shielding layer 140; Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Im’857 to include a plurality of spacers as disclosed by Choi. One would have been motivated to do so for the purpose of maintain an interval between the first and second substrates (Choi, Paragraph 0037). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Im’857 in view of Sasaki in further view of Suzuki et al (US Publication No.: US 2015/0048345 A1 of record, “Suzuki”).
Regarding Claim 7, Im’857 in view of Sasaki discloses the display device according to claim 1.
Im’857 fails to disclose that the height adjusting member includes a different material from the resin layer.
However, Suzuki discloses a similar display where the height adjusting member includes a different material from the resin layer (Suzuki, Figure 1, height adjusting member 200W, resin layer 300; Paragraph 0063 discloses the resin layer, where Paragraphs 0077-0078 disclose at least adding a coloring agent to height adjusting member 200W which is different than a resin material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Im’857 to include a height adjusting member with a different material as disclosed by Suzuki. One would have been motivated to do so for the purpose of reducing external light reflection effectively (Suzuki, Paragraph 0081). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Im’857 in view of Sasaki in further view of Nagata et al (US Publication No.: US 2019/0310524 A1 of record, “Nagata”).
Regarding Claim 9, Im’857 in view of Sasaki discloses an electronic device comprising the display device according to claim 1 (Im, Figures 1-3, 5).
Im’857 fails to disclose an image sensor arranged on the outside of the second substrate and overlapping the second region.
However, Nagata discloses a similar display comprising an image sensor arranged on the outside of the second substrate and overlapping the second region (Nagata, Figure 1, second region S1, image sensor 3; Paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device as disclosed by Im’857 to include an image sensor in the second region as disclosed by Nagata. One would have been motivated to do so for the purpose of efficiently including a camera within a display device in order to capture images while maintaining a narrow frame of the device (Nagata, Paragraph 0024).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871